Citation Nr: 0740057	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  06-01 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for skin disability.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1968, including combat service in Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2004 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in September 2004, a statement of the case was 
issued in November 2005, and a substantive appeal was 
received in January 2006.  

Although the RO has described two skin disability issues in 
terms of "jungle rot" and "neurological" skin disability, 
the Board believes that the veteran is actually claiming 
service connection for skin disorder(s) under several 
different theories and that the general issue of service 
connection for skin disability will include consideration of 
all possible theories. 


REMAND

One of the veteran's main contentions is that he has suffered 
from skin rashes since Vietnam.  The Board notes that the 
veteran is a combat veteran.  See 38 U.S.C.A. § 1154(b) (West 
2002).  

In reviewing the claims file, the Board notes that in a 2003 
communication, the veteran identified a Dr. Schmidt and a Dr. 
John L. Diller as medical doctors who treated him for skin 
problems during the 1970's to early 1980's.  It does not 
appear that a request was made for any available records from 
these two treating physicians.

The RO duly afforded the veteran a VA examination, but the 
examiner was unable to detect any evidence of skin rash at 
the time of examination, and therefore no diagnosis of 
current chronic skin disability was made.  The Board 
recognizes that certain skin disorders by their nature may 
fluctuate with periods of flare-up and remission.  Under the 
circumstances, further VA examination is appropriate.  The 
Board stresses that the veteran's cooperation in coordinating 
a VA skin examination during a time of flare-up of his 
claimed skin disability is essential in allowing a medical 
examiner to ascertain the nature and cause of such disorder.

Under the particular circumstances of this case, and in view 
of the veteran's contention that he has suffered from skin 
rashes since Vietnam, the Board believes additional 
development is necessary before the Board may undertake 
informed review of the veteran's appeal.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should take appropriate action 
to request any available treatment 
records from Dr. Schmidt (Toledo, Oregon) 
and Dr. John L. Diller (Sumner, 
Washington) as identified by the veteran.  

2.  Regardless of whether the identified 
physicians are located and records 
obtained, the RO should coordinate with 
the veteran to have the veteran undergo a 
VA skin examination at the time of a 
flare-up of his claimed skin disorder.  
The claims file should be made available 
to the examiner for review.  If any 
chronic skin disorder(s) is/are medically 
diagnosed, the examiner should offer an 
opinion as to whether any such 
disorder(s) is/are at least as likely as 
not (a 50% or higher degree of 
probability) causally related to the 
veteran's active duty service or to the 
service-connected PTSD.  

3.  After completion of the above, the Ro 
should review the expanded record and 
determine if service connection is 
warranted for skin disability.  If the 
claim remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

